Mr. Justice Denison
dissenting.
I cannot agree with the majority opinion.
First, — It was error to reject the testimony of Carl Millage. There was nothing in his testimony that did not show the circumstances under which the deed in question was prepared and executed. It is true of all contracts that they not only may but ought to be construed in the light of the circumstances of their execution, — and to that end oral testimony is always competent. Killgore v. Cranmer, 35 Colo. 485, 487, 84 Pac. 70; Messenger v. German American Ins. Co., 47 Colo. 448, 453, 107 Pac. 643. I agree that it was right to exclude testimony as to the declarations of the grantor made prior to the deed. But the testimony of Carl Millage was not such.
Second, — I agree that we should follow the more modern rule expressed in Johnson v. Barden, 86 Vt. 19, 83 Atl. 721, Ann. Cas. 1915A, 1243. This court has already so declared. El Paso County v. Colo. Springs, 66 Colo. 111, 117-118, 180 Pac. 301, 304. But the intent of this deed seems clear to me, that is, to convey a life estate. The majority opinion gives the interpolation no force whatever; that violates the elementary rule that all parts of a deed should be given force, if possible, especially parts that are written into blank forms. The opinion also suggests that this interpolated clause is a mere expression of opinion as to the effect of the deed. The opinion of the grantor as to the effect of *462the deed is his intent. The interpolation was manifestly intended to qualify the deed.
Third, — It is said that the expression “* * * fee simple, during the life” is ambiguous and self-contradictory. So it is to a lawyer, but to one who does not know what “fee simple” means, (and it is evident the grantor did not) it would seem clear and consistent, and the intent is made unquestionable by the following words, which definitely provide for and determine a remainder. It is not conceivable that these words could be used by any one, lawyer or layman, without intent to limit the estate.